145 F.3d 1338
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Gene HAZZARD, Plaintiff-Appellant,v.Joseph D. HOWARD; Municipal Court of California in AlamedaCounty, Oakland-Emeryville-Piedmont JudicialDistrict; Alameda County Sheriff'sDepartment, Defendants-Appellees.
No. 97-16178.
United States Court of Appeals, Ninth Circuit.
Submitted June 8, 1998**.Decided June 12, 1998.

Appeal from the United States District Court for the Northern District of California, Fern M. Smith, District Judge, Presiding.
Before REINHARDT, THOMPSON, and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Gene Hazzard appeals pro se the judgment for defendant Joe Howard after a jury trial in Hazzard's 42 U.S.C. § 1982 action for damages.  We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.


3
The district court did not plainly err when it characterized Hazzard's counsel's cross-examination of Howard as repetitive.  See Shad v. Dean Witter Reynolds, Inc., 799 F.2d 525, 531 (9th Cir.1986) (stating that isolated comment by judge is not reversible error unless it discloses actual bias); see also United States v. Springer, 51 F.3d 861, 864 n. 1 (9th Cir.1995) (noting that allegations of judicial misconduct are reviewed for plain error when party fails to object at trial).


4
Further, our review of the record indicates that substantial evidence supported the jury's special verdict that race was not a factor in Howard's decision not to extend Hazzard's lease.  See Murray v. Laborers Union Local No. 324, 55 F.3d 1445, 1452 (9th Cir.1995).


5
Because Hazzard failed to designate as necessary to his appeal those portions of the trial transcript relevant to his assignment of error as to jury instructions and rebuttal evidence, we cannot determine, and thus do not consider, those issues.  See Fed.R.App .P. 10(b)(1); United States v. Alerta, 96 F.3d 1230, 1233 (9th Cir.1996).


6
Finally, we may not consider, because it is raised for the first time on appeal, Hazzard's claim that the jury was improperly selected.  See 28 U.S.C. § 1867(c) -(e).


7
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a); 9th Cir.R. 34-4.  Accordingly, appellant's request for oral argument is hereby denied


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3